Citation Nr: 0007047	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for heart disease claimed 
as secondary to the veteran's service-connected generalized 
anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1941 to May 1945.  He served less than thirty days 
as a prisoner of war (POW) after being shot down during a 
mission over Germany in April 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
arteriosclerotic heart disease, claimed as secondary to the 
veteran's service-connected anxiety disorder.  The veteran 
timely perfected an appeal to the Board.  He testified before 
a hearing officer at the RO in December 1997. 

The case was remanded back to the RO in July 1999 for further 
development.  After completion of the requested development, 
the RO continued to deny the claim, and the matter has been 
returned to the Board for further appellate consideration.

During the pendency of this appeal, the veteran raised the 
issue of his entitlement to ischemic heart disease based upon 
his POW experiences.  As such a claim appears to pertain to 
primary, rather than secondary service connection, it is 
referred to the RO for all appropriate action.  


FINDING OF FACT

While the evidence of record includes medical indication that 
anxiety and stress related disorders may contribute to or 
aggravate heart problems, there is no persuasive medical 
evidence of any nexus between current heart disease and the 
veteran's service-connected generalized anxiety disorder.  



CONCLUSION OF LAW

Heart disease is not proximately due to or the result of 
service-connected anxiety. 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran has been diagnosed with a heart 
disability that he contends is due to his service-connected 
generalized anxiety disorder.

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or, on a secondary basis, for disability 
that is proximately due to or the result of a service-
connected condition.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.310(a) (1999).  38 C.F.R. § 3.310(a) 
also has been interpreted to permit service connection for 
the degree of impairment resulting from aggravation of a 
nonservice-connected condition by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for heart disease, on a primary basis, was 
denied by the RO in January 1956 and in October 1983.  In 
this claim, however, the veteran contends that his heart 
disease is secondary to his service-connected anxiety 
disorder.  

A review of the numerous VA inpatient hospitalization reports 
and outpatient treatment records clearly shows that the 
veteran has current cardiovascular disabilities, to include 
heart disease, for which he underwent bypass surgery in 1995.  
In addition to chronic heart disease, the veteran also has a 
long history of numerous medical problems that include 
hyperlipidemia, hypertension, peripheral vascular disease, 
esophageal reflux, lumbago, congesting heart failure, 
paroxysmal atrial tachycardia, obesity, and prior surgery for 
aortic aneurysm.

In July 1996, the veteran was afforded a VA general medical 
examination.  The examiner noted the veteran's heart 
disability, but did not offer any opinion as to the etiology 
of the disability.  Likewise, during the veteran's July 1996 
VA examination for mental disorders, the examiner never 
suggested that the veteran may have developed heart problems 
as a result of his generalized anxiety disorder.

In March 1997, the veteran was afforded a VA examination for 
diseases of the heart.  The examiner noted that the veteran 
had a long-standing history of peripheral vascular disease, 
that he has a past history of tobacco abuse with a 50 to 60 
pack per year smoking history prior to becoming abstinent in 
his early 50's.  In addition, the examiner noted a long-
standing history of dyslipidemia and hypertension, as well as 
diffuse vascular disease.  After a physical examination, the 
examiner's impression was:  1.  ischemic heart disease with 
coronary atherosclerosis, status post coronary artery bypass 
grafting and a long-standing history of paroxysmal 
supraventricular tachycardia - cured by ablation; 2.  
obesity; 3.  dyslipidemia; 4.  hypertension; 5.  exertional 
dyspnea of uncertain etiology; 6.  arteriosclerotic 
cerebrovascular disease - right carotid bruit, status post 
transient ischemic attack; 7.  arteriosclerotic peripheral 
vascular disease - status post abdominal aortic 
aneurysmectomy with aortobifemoral and right femoropopliteal 
grafts, and bilateral leg edema; 8.  past history of ulcers, 
gastritis and gastroesophageal reflux disease; 9.  and status 
post cholecystectomy, right inguinal herniorrhaphy and 
transurethral resection of the prostate.  

In conclusion, the examiner noted that the veteran clearly 
had typical arteriosclerotic heart disease.  The examiner 
noted the veteran's generally accepted multiple risk factors 
for its development, including tobacco abuse, hypertension, 
dyslipidemia and gender.  Furthermore, the examiner added 
that the veteran has developed vascular disease in other 
vascular beds, including his aorta, carotids and femoral 
arteries.  The examiner stated that he was unaware of any 
credible medical literature that would support the veteran's 
allegation that his heart condition is directly due to 
generalized anxiety disorder.  

The veteran testified before a hearing officer at the RO in 
December 1997.  During the hearing, the veteran submitted 
three articles from a Harvard Medical School journal (called 
the "Harvard Heart Letter") suggesting there is a 
correlation between anxiety and an individual's heart 
problems.  The Board found that the articles were relevant to 
the issue on appeal and therefore remanded the case back to 
the RO for further development.  Specifically, the Board 
requested that the veteran be reexamined, and, with 
consideration given to the three articles submitted by the 
veteran.  In addition, the Board requested a medical opinion 
as to the etiology of the veteran's heart condition.

The veteran was afforded the VA reexamination in August 1999.  
The examiner reviewed the claims folder, including the 
particular additions of the Harvard heart letter.  With 
regard to his service-connected generalized anxiety disorder, 
the veteran stated that his war and service experiences 
"affected his life" and that during the 1950's he did go 
through a stage of depression for which he was treated with 
medications.  Importantly, at the time of the examination, 
the veteran indicated that he was not suffering any 
particular anxiety, and had not experienced any recurrent 
episodes of depression. The veteran felt that he has led a 
normal life.  The examiner noted that the veteran had been 
married for nearly 50 years, that he has six children, and 
that his wife is still alive.  In addition, the veteran had 
been successfully employed as a radio announcer.  The veteran 
described himself as being "very happy" with his life and 
not despondent over his current physical disabilities.

The examiner noted that that anxiety, stress-related and 
similar conditions can contribute to and aggravate heart 
disease in general.  However, he also noted the veteran's 
prior 80 to 100 pack per year history of smoking, which along 
with his history of obesity, hyperlipidemia, and 
hypertension, probably were the more proximate causes of his 
abdominal aortic aneurysm and peripheral vascular disease.  
The examiner noted that the veteran developed clinically 
evident heart problems approximately six years prior, at the 
age of 75.  Given the fact that the veteran's mental health 
has not been a significant problem to the veteran, and given 
his other known medical problems, the examiner did not feel 
that an emotional problem caused, contributed to or 
aggravated his heart disease.  In conclusion, the examiner 
stated, "It is less likely than not that his heart disease 
is causally related to a service-connected anxiety disorder; 
that there are no signs, by history and examination, that his 
emotional state caused or aggravated his general 
arteriosclerotic problem, that there are no signs that his 
disability is attributed to his anxiety problem and that his 
opinion is based on the patient's medical history obtained by 
interview and examination as well as review of his medical 
record, claims folder, prior examinations and his copy of his 
Harvard heart letter."

Thus, the record includes medical indication that stress 
related disorders may contribute to and aggravate heart 
problems, in general.  While this evidence may be sufficient 
to render the veteran's claim at least plausible (see Wallin 
v. West, 11 Vet. App. 509, 514 (1998)), there is no 
persuasive  medical evidence that any current heart disease 
suffered by this veteran was caused or aggravated by his 
service-connected anxiety disorder.  Indeed, in the only 
medical opinion to address this question on the basis of all 
the evidence of record, to include the articles from the 
"Harvard Heart Letter" offered by the veteran, and 
consideration of the veteran's other risk factors, the August 
1999 examiner concluded that it was "less likely than not" 
that the veteran's emotional problems caused, contributed to, 
or aggravated his heart disease.  Further, as noted during 
the hearing, the veteran was unable to say that any of his 
physicians had stated that his heart condition was related to 
his anxiety.  

The Board does not doubt the sincerity of the veteran's 
belief that a nexus between his heart condition and his 
anxiety disorder, in fact, exists, as a layperson without 
medical training or expertise, he is not competent to render 
a probative opinion on such a medical matter.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App. at 
494-95.  11 (1992). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for service connection for heart disease secondary 
to service-connected anxiety disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

